     Anali Cortez #307692
 1   Estella M. Cisneros #287733
     CALIFORNIA RURAL LEGAL ASSISTANCE INC.
 2   3747 E. Shields Ave.
     Fresno, CA 93726
 3   (559) 441-8721
     (559) 441-0724 - fax
 4
     Blanca A. Bañuelos #231585
 5   CALIFORNIA RURAL LEGAL ASSISTANCE, INC.
     145 E. Weber Avenue
 6   Stockton, CA 95202
     (209) 946-0609
 7   (209) 946-5730 - fax
 8
                                       UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
     MANUEL PEREZ, et al.,                                    Case No.: 1:18-CV-00927-DAD-EPG
11
                                       Plaintiffs,            STIPULATION FOR LEAVE TO FILE
12                                                            SECOND AMENDED COMPLAINT;
                                                              ORDER
13          v.
                                                              1.   Federal Rule of Civil Procedure 15(a)(2)
14
     GOLD COAST FARMS, LLC, a Limited
15   Liability Company, MEANS NURSERY, INC.,
     an Oregon Corporation, ALL AG, INC., a
16   California Corporation, and DOES 1 through 10
     Inclusive,
17
18                                     Defendants.
19
            Plaintiffs and Defendants by and through their respective counsel, hereby stipulate and agree as
20
     follows, and request that this Court order as follows:
21
22          WHEREAS, Federal Rule of Civil Procedure 15 liberally allows a party to amend pleadings in
23   the furtherance of justice; and

24          WHEREAS, the parties to this proceeding agree to allow Plaintiffs to amend their complaint and

25   file the attached Second Amended Complaint (“SAC”); and
            WHEREAS, the parties wish to proceed in this manner as to avoid unnecessary costs and delay
26
     and affecting no statute of limitation to prejudice Plaintiffs or Defendants;
27
            IT IS HEREBY AGREED AND STIPULATED THAT:
28


                                                          1
            1.      Defendants will not suffer any prejudice by the amendments because Defendants have
 1
     full notice and knowledge of all substantive allegations.
 2
            2.      The First Amended Complaint is being amended to correct a defective allegation of the
 3
     Tenth Cause of Action and the related Prayer for Relief by the addition of reference to Labor Code
 4
     sections 558 and 2699(f).
 5          4.      Defendants can file an Amended Answer if they deem it necessary. If no Amended
 6   Answer to the SAC is filed, their Answers on file will serve as the Answers to the SAC.
 7          IT IS SO STIPULATED.
 8
     Dated: November 13, 2018                     CALIFORNIA RURAL LEGAL ASSISTANCE, INC.
 9
                                                  /s/ Anali Cortez_______________________
10                                                Anali Cortez
11                                                Attorneys for Plaintiffs

12   Dated: November 13, 2018                     MCKAGUE ROSASCO, LLP
13                                                /s/ Erica L. Rosasco (as authorized on 11/13/2018)
14                                                Erica L. Rosasco
                                                  Attorneys for Defendants Gold Coast Farms, LLC and
15                                                Means Nursery, Inc.
16
17   Dated: November 13, 2018                     CAMPAGNE & CAMPAGNE

18                                                /s/ Justin T. Campagne (as authorized on 11/13/2018)
                                                  Justin T. Campagne
19
                                                  Attorneys for Defendant All Ag, Inc.
20
21
22
23
24
25
26
27
28


                                                         2
                                                  ORDER
 1
 2            Pursuant to the above stipulation of the parties, the Second Amended Complaint is deemed filed

 3   and served. Defendants shall serve a response to the amended pleading within 14 days of the date of this
 4   order.
 5
 6   IT IS SO ORDERED.

 7
        Dated:      November 14, 2018                         /s/
 8                                                     UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                         3
